 DEC('ISIONS OF NATIONAL L.ABOR RELATIONS BOARDAir Florida-Sunshine Subsidiary, Inc., d/b/a Air Sun-shine. Employer-Petitioner and The Union of Pro-fessional Airmen, affiliated with Airline Pilots Asso-ciation, International, AFL-CIO. Case 12 RM 300July 3. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MI MBERS PNEIOI.()AND TRUESDAIEUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Dolores M. Peer.The Regional Director for Region 12 then trans-ferred the case to the Board for decision. Thereafter.the Union and the Employer filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:Prior to December 1, 1978, Air Sunshine wasowned by a corporation known as A.A.T. Airlines,Inc., d/b/a Air Sunshine (A.A.T.). While under theownership of A.A.T., the National Mediation Boardasserted jurisdiction and on May 5, 1978, conductedan election among the pilots. On May 11, 1978, theNational Mediation Board certified the Union as therepresentative, for purposes of the Railway LaborAct, of the craft or class of pilots employed byA.A.T., its successors, and assigns.On or about December 1, 1978, Air Florida-Sun-shine Subsidiary, Inc., d/b/a Air Sunshine (the Em-ployer) commenced operations as a newly formedcorporation under the ownership of Air Florida, Inc.Sometime between that date and January 5, 1979, theEmployer informed the Union that, because of therecent change in ownership, it would not recognize orbargain with the Union.The record reveals that the Employer transportsUnited States mail once a day, 6 days per week, on itsplanes. A.A.T. had been under contract to carry mail,and the Employer testified that after the change inownership it discontinued its Civil Aeronautics Boardregistration which authorized it to carry mail. TheEmployer contends that Air Florida, Inc., holds thepermit to carry the mail and that, until the problemcan be cleared up, the Employer will continue totransport the mail to avoid the imposition of anyfines. The record also reveals that A.A.T. flew a num-ber of charters to the Bahamas and that the Employernow operates regularly scheduled once-a-day flightsfrom Florida to the Bahamas. The Employer testifiedthat the Bahamas flights account for a very small per-centage of its revenue and that these flights are actu-ally Air Florida, Inc., flights which the Employer isreimbursed for on a wet-lease-type basis. The recordfurther reveals that A.A.T. had interline agreementswith other carriers. The Employer stipulated thatthere is interlining between itself and other airlines.It is the Employer's position that the National La-bor Relations Board has jurisdiction over the partiesin the instant case because the Employer is a separatecorporate entity which no longer carries UnitedStates mail and is not an interstate carrier. The Unioncontends that the Employer's petition should be dis-missed because the Employer comes within the pur-view of the Railway Labor Act due to the fact that itoperates flights outside the State of Florida, carriesUnited States mail, and has interline agreements. TheUnion also contends that the National MediationBoard has already asserted jurisdiction over the em-ployees involved in the instant case and that the newcorporate entity is almost identical to the previousentity in terms of its operations.Accordingly, because of the nature of the jurisdic-tional question presented here, we requested the Na-tional Mediation Board to study the record in thiscase and determine the applicability of the RailwayLabor Act to the Employer. In reply, we were admin-istratively advised by the National Mediation Boardthat based on the above facts:... the National Mediation Board concludes thatAir Florida-Sunshine Subsidiary, Inc. d/b/a AirSunshine is a common carrier by air within themeaning of Section 201 of the Railway LaborAct, as amended, 45 U.S.C., § 181.In view of the foregoing, we shall dismiss the peti-tion.ORDERIt is hereby ordered that the petition in Case 12-RM-300 be, and it hereby is, dismissed.243 NLRB No. 53316